Citation Nr: 0628024	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 12, 1990, for 
the award of a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision in which the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted the veteran TDIU effective 
November 12, 1998.  The veteran thereafter indicated 
disagreement with that date.  In a June 2001 rating decision, 
the RO determined that clear and unmistakable error had been 
shown in prior rating decisions dating back to June 1991 and, 
consequently, found that the veteran's service-connected 
post-traumatic stress disorder (PTSD) was 100 percent 
disabling, effective March 12, 1990, with the RO denying 
assignment of TDIU prior to that date.  The veteran indicated 
continued disagreement with the assigned effective date of 
the TDIU award.

In September 2002 and April 2004, the Board remanded this 
matter in order to address various due process concerns.  In 
August 2005, the Board denied the veteran's claim for an 
effective date prior to March 12, 1990, for the award of 
TDIU.  He subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
means of a January 2006 Order, vacated that portion of the 
Board decision that denied an effective date earlier than 
March 12, 1990 for entitlement to TDIU, and remanded the 
claim to the Board, in conjunction with a Joint Motion for 
Remand entered into by the veteran, through his 
representative, and VA.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to TDIU was first 
received by VA on January 30, 1991.

2.  The evidence does not demonstrate that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities prior to March 
12, 1990.


CONCLUSION OF LAW

The criteria for the award of TDIU compensation prior to 
March 12, 1990, are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.  A TDIU claim is a claim 
for increased disability compensation.

As noted above, under 38 U.S.C. § 5103(a), the VA, upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  However, 
in this case the earlier effective date issue on appeal did 
not stem from an application for benefits, it stemmed from a 
notice of disagreement as to the effective date assigned by 
the April 2000 VA rating decision for the grant of TDIU 
benefits.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  However, the April 2000 
rating decision on appeal was issued prior to enactment of 
VCAA in November 2000.  As such, VCAA notice was not provided 
as to the TDIU claim granted in the April 2000 rating 
decision.

In the present case, VA satisfied its duty to notify by means 
of February 2004 letter from the AOJ to the appellant.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was requested to submit 
any relevant evidence in his possession to VA.  

The veteran does not allege, nor does the record reflect, 
that there exists outstanding evidence relevant to the issue 
on appeal.  As such, the Board finds the VA's duty to assist 
in this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

As noted above, VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although the notice 
was provided to the appellant after the initial adjudication, 
the claim was readjudicated thereafter, and the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim adjudicated on 
the merits herein, and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of the veteran's clinical treatment and examination, 
and written applications and requests for VA benefits.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and the medical evidence, and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.




Legal criteria and analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence for the period 
prior to March 12, 1990.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

This approach does not contravene the decision of the Court 
in Fletcher v. Derwinski, wherein the Court held that a 
remand by the Court is not merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the "reasons or bases" requirement of 38 U.S.C.A. § 
7104(d) (1), but that a remand is meant to entail a critical 
examination of the justification for the decision.  
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).  The 
summary of the evidence set forth below affords such critical 
examination.

The basic facts are as follows.  Prior to April 15, 1986, the 
veteran had established service connection for various shell 
fragment wound residuals, with a combined disability rating 
of 20 percent.  On that date, he filed a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), which was granted and a 30 percent rating assigned 
therefor as of April 15, 1986.  A March 1989 rating decision 
indicated that the veteran's combined service-connected 
disorders were rated as 40 percent disabling as of February 
1, 1987, the day following the termination of a period of 
temporary total disability awarded under 38 C.F.R. § 4.29.  

In June 1991, the RO increased the rating assigned for PTSD 
to 50 percent, based on the report of a January 30, 1991, VA 
examination, effective as of the date of that examination.  
It was noted by the RO at that time that the examination 
report showed that the veteran had last worked in March 1990, 
when he was fired, and that the report indicated that he was 
not expected to maintain a consistent and productive work 
behavior.  The veteran's combined rating was 60 percent 
effective as of January 30, 1991.

On October 12, 1999, the veteran submitted an application for 
TDIU, along with claims for increased ratings for his 
service-connected disabilities.  In April 2000, the RO 
increased the rating for various service-connected disorders, 
effective November 12, 1998, with his service-connected 
disorders rated as 90 percent disabling as of that date, to 
include a 70 percent rating for PTSD.  TDIU was also granted, 
effective as of that date. 

The veteran thereafter indicated disagreement with the 
assignment of the effective date for the award of a 70 
percent rating for PTSD.  In June 2001, the RO found that 
clear and unmistakable error was shown in rating decisions 
dating back to June 1991 and, as such, the evaluation for 
PTSD was increased to 100 percent, effective March 12, 1990.  
TDIU was also assigned as of that date.

The veteran subsequently alleged that he is entitled to a 
TDIU rating prior to March 12, 1990, as he was unemployable 
prior to that time due to his service-connected disabilities.  
He specifically has argued that there was evidence in the 
file that he was unable to sustain gainful employment as of 
January 23, 1987, and that such constituted an informal claim 
for TDIU that was subsequently formalized in the October 1999 
application.  See Servello v. Derwinski, 3 Vet. App. 196 
(1992).

The Court has determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369.  

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever date is later.  The effective 
date for an increased rating award may be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA 
must consider all the evidence of record, including that 
which predated a decision on the same matter, to determine 
when an ascertainable increase occurred in the rated 
disability).  The award of an increased rating should 
normally be effective either on the date of receipt of the 
claim or on same date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello, supra at 199.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) 
(2005); Servello, supra, at 199.  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

By a decision in September 2002, the Board held that the 
criteria for the assignment of an effective date prior to 
March 12, 1990, for the assignment of a 100 percent 
evaluation for PTSD, had not been met.  At that time, the 
Board also found that clear and unmistakable error had not 
been shown in an April 1987 rating decision, wherein service 
connection for PTSD was established and assigned a 30 percent 
rating, nor shown in a March 1989 rating decision, wherein 
that 30 percent rating was confirmed.  In view of the Board's 
September 2002 decision, the veteran had not met the 
percentage rating criteria for the award of TDIU as set forth 
at 38 C.F.R. § 4.16(a) and, accordingly, VA was not required 
to construe treatment records or VA examination reports as 
informal claims for a TDIU rating.  See 38 C.F.R. § 3.157(b).  
See also Norris v. West, 12 Vet. App. 413 (1999), wherein the 
Court held that an indication in a treatment record or 
examination report that a veteran is unable to engage in 
substantially gainful employment due to service-connected 
disability only constitutes a claim for individual 
unemployability when the veteran meets the schedular criteria 
for consideration of individual unemployability under 
38 C.F.R. § 4.16.

Hence, as noted above, the veteran's application for TDIU was 
received on January 30, 1991, and TDIU was subsequently 
granted effective March 12, 1990.  The remaining question 
before the Board, therefore, is whether it is factually 
ascertainable that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities between January 31, 1990, and March 
12, 1990.

The record establishes that the veteran last worked in March 
1990, with Social Security Administration records showing 
that he had become disabled as of March 12, 1990.  As such, 
the evidence of record demonstrates that the veteran was 
employed for the period from January 31, 1990, to March 12, 
1990, despite complaints of pain from his shrapnel wounds, 
and PTSD symptomatology.

The veteran asserts that there is evidence in the file, to 
include the January 23, 1987 discharge summary from his 90-
day inpatient program for PTSD at a VA medical facility, that 
shows that he was unable to sustain gainful employment as of 
January 23, 1987, and that such evidence constituted an 
informal claim for TDIU.  The Board notes, however, that 
38 C.F.R. § 3.157(b)(1) stipulates that the date of VA 
outpatient or hospital examination or a date of admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when the report of such treatment 
relates to a disability for which increased compensation is 
sought.  In the instant case, however, the Board notes that 
the January 23, 1987 discharge summary could not be construed 
as an informal claim for an increased evaluation for PTSD 
since service connection for PTSD was not granted until April 
1987 and, as such, the veteran, by way of the January 1987 
discharge summary, was not able to claim TDIU based on 
service-connected PTSD prior to the grant of service 
connection for that disability.

In the Joint Motion that forms the basis for the Court's 
Order, two specific problems with the Board's August 2005 
decision were identified.  First, it was noted that the 
Board, in August 2005, failed to discuss the Federal 
Circuit's decision in Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) which, according to the Joint Motion, 
determined that, once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and submits evidence of unemployability, the Board must 
consider TDIU.  The Board herein acknowledges that the Board 
decision of August 2005 did not reference Roberson.  Such 
failure, however, in no way alters the finding that an 
effective date prior to March 12, 1990, cannot be granted.  
The Board recognizes that the January 1987 VA hospitalization 
summary indicates that the veteran was unemployed, and noted 
diagnoses to include PTSD; however, even if the Board was to 
assume for the purpose of this discussion that this and other 
VA medical records dated prior to January 1991 constituted 
informal claims for increased compensation, to include TDIU, 
in accordance with Roberson, it remains uncontroverted that 
the veteran, although unemployed as of January 1987, 
thereafter obtained substantially gainful employment and was 
not shown by the medical evidence to have been unable to 
obtain and maintain substantially gainful employment until 
March 12, 1990.  For the purpose of this analysis, this is 
the critical fact, inasmuch as the effective date of an award 
of increased compensation is the date of claim or the date 
entitlement is shown, whichever date is later.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Federal Circuit's 
decision in Roberson merely pertains to the dates that claims 
are deemed to have been received; it does not obviate the 
requirement that entitlement to the benefit must be shown.

The Joint Motion also noted that the Board had considered 
whether it was factually ascertainable that the veteran had 
been unable to follow a substantially gainful occupation due 
to service-connected disabilities between January 31, 1990, 
and March 12, 1990, with the Board concluding that it was not 
ascertainable; that is, the Board concluded that the evidence 
did not demonstrate that during that particular period the 
veteran was unemployable as a result of his service-connected 
disorders.  The Joint Motion, having so noted, directs that, 
upon remand, the Board "should bear in mind" that it must 
consider all the evidence when deciding when an increase in 
disability is ascertainable.  

The Board points out that the parties to the Joint Motion did 
not cite any particular evidence that the Board failed to 
consider in August 2005, and the Board is unable at this time 
to identify on its own any such evidence.  The Board, 
however, must again note that the evidence includes records 
demonstrating that the veteran had been substantially and 
gainfully employed during the period in question, between 
January 31, 1990, and March 12, 1990.  These records, as 
discussed above, included VA and Social Security 
Administration documents reflecting that the veteran was 
employed until March 12, 1990.  There is no other evidence of 
record that has not been considered or which the Board should 
"bear in mind."

In brief, the evidence does not demonstrate that an effective 
date prior to March 12, 1990, for the award of TDIU is 
appropriate.  The Board therefore finds that the veteran's 
claim for an earlier effective date for this benefit fails.


ORDER

An effective date prior to March 12, 1990, for the award of 
TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


